Citation Nr: 9922191	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-41 230	)	DATE
	)
	)                                 

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder as 
secondary to service-connected left tibia disability, or on a 
direct or presumptive basis.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1955 to November 
1958.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1993 by the Department of Veterans Affairs Regional Office 
(RO) in St. Petersburg, Florida.  The issue currently on 
appeal concerns entitlement to service connection for a 
bipolar disorder as secondary to a service-connected left 
tibia disability, or on a direct or presumptive basis.

The Board finds that a brief procedural discussion of the 
veteran's claim is in order. Service connection for emotional 
instability reaction was denied by the RO in December 1958, 
and service connection for anxiety reaction was denied in 
October 1972.  Those decisions, although final, did not 
involve the currently claimed psychosis.  

The RO, in a September 1995 rating decision, found that 
service connection for bipolar disorder, claimed as secondary 
to service-connected fractured left tibia (or on a direct or 
presumptive basis), was not warranted.  

The Board in May 1997 denied the veteran's claim for 
entitlement to service connection for bipolar disorder as 
secondary to service-connected left tibia disability, or on a 
direct or presumptive basis.

The veteran appealed the Board's May 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  While the case was pending at the Court, 
the Office of General Counsel for VA, who represents the 
Secretary of the VA in legal matters before the Court, and 
the veteran's representative, filed a joint motion requesting 
that the decision by the Board be vacated and that the case 
be remanded for additional development and readjudication.  
The basis of the joint motion was that there were pertinent 
medical records which had not been made part of the record 
and that the Board did not provide adequate reasons and bases 
for its decision.

The Court vacated the May 1997 Board decision and remanded 
the case to the Board for compliance with the directives 
stipulated in the December 1998 Court order.  [redacted].  


REMAND

After a review of the record, and, particularly, following a 
review of the joint motion discussed in the INTRODUCTION 
section of this decision, it is the opinion of the Board that 
additional development of the evidence is required under the 
circumstances presented in this case.

A review of the record reflects that the report of a VA 
psychiatric examination afforded the veteran in November 1992 
shows that the veteran had a history of at least five 
hospitalizations at the VA Medical Center (VAMC) located in 
Gainesville, Florida.  A VA hospital summary dated in August 
1972, while showing that the veteran was afforded treatment 
for anxiety reaction from June to August 1972, also noted 
that this was the veteran's fourth Gainesville VA Hospital 
admission.  A review of the transcript of the veteran's 
November 1993 personal hearing shows that he testified that 
he began receiving treatment at the VA Gainesville facility 
in 1965.  No records of these prior admissions are noted to 
have been associated with the veteran's claims folder.  

As shown in a substantive appeal dated in September 1991, the 
veteran indicated that he had been treated by private 
physicians at the Halifax Hospital and Human Resource Center 
(which he noted was now the "ACT" Corporation), and that he 
was presently being treated by Dr. Alvin Smith.  Letters are 
of record from these facilities notifying the veteran that, 
due to the sensitive nature of the records, upon proper 
request they would be released to a third party.  There is no 
indication that these records have been requested

The veteran has indicated that he has been receiving Social 
Security Administration (SSA) disability since 1973 for manic 
depressive condition.  The Board notes that neither the 
documentation supporting such an award from SSA, 
clarification as to whether the appellant is in receiving SSA 
"disability" benefits, nor the medical evidence used to 
arrive at such a determination, is of record.  Under 
38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

The Board also points out that a private report, dated in May 
1994, and submitted by Dr. Rosa Zidelis, shows that at one 
time she had "entertained" a diagnosis of bipolar disorder 
though her records do not reflect that particular diagnosis 
as the final diagnosis, and that she instead chose 
cyclothymic personality and severe depressive dysthymic 
disorder.  Dr. Zidelis also indicated that a diagnosis of 
emotional instability given the veteran on June 17, 1958, did 
not rule out a diagnosis of bipolar disorder, mixed.  In 
effect, Dr. Zidelis rendered an opinion that the proper 
diagnosis was mixed bipolar disorder instead of cyclothymia.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private treatment 
records associated with treatment 
received for his psychiatric disorders 
since his separation from service.  These 
records are to include any additional 
hospital and outpatient records from the 
Halifax District Hospital and beginning 
in November 1958; Halifax Hospital, and 
Human Resource Center (ACT Corporation); 
and copies of the actual treatment 
records from Dr. Zidelis and Dr. Smith.  
The RO should also notify him that he may 
submit additional evidence and argument 
in support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  The RO should make an attempt, 
through all appropriate sources, to 
secure all VA treatment records 
associated with psychiatric related 
treatment received by the veteran since 
service to include the records from the 
VAMC in Gainesville, Florida where he was 
hospitalize in June 1968, January 1971, 
and April 1972 (see VA forms 10-7131). 

3.  The RO should contact the SSA in 
order to obtain copies of the SSA 
decision, as well as copies of the 
medical records upon which any decision 
was based.  All of these records are to 
be associated with the claims folder.

4.  The RO should request the National 
Personnel Record Center to conduct a 
search for any additional service medical 
records to include the records regarding 
the veteran's hospitalization at the 
Naval Hospital in San Diego California 
covering the period from December 1957 to 
apparently May 1958, to include hospital 
and/or outpatient records concerning his 
transfer to the neuropsychiatric service 
on June 9, 1958, and the reports of the 
physical evaluation board and medical 
evaluation board.

Subsequently, the RO should schedule the 
veteran for a VA examination to be 
conducted by a psychiatrist and a 
psychologist in order to determine the 
nature, etiology, and severity of any 
psychiatric illness diagnosed.  Prior to 
conducting the examination, the examiners 
should be provided with the veteran's 
claims folder and a copy of this REMAND 
and should review the veteran's complete 
medical history, to include all VA and 
private medical records.  All appropriate 
tests and studies should be accomplished 
at this time.  Following the examinations 
it is requested that the VA psychiatrist 
render opinions as to the following:

a)  Whether it is as least as likely as 
not that any acquired psychiatric 
disorder diagnosed is related to the 
inservice symptoms and findings or 
manifested within one year following 
service?

b)  If it is determined that any acquired 
psychiatric disorder pre-existed the 
veteran's entry into active duty, whether 
it is as least as likely as not that the 
acquired psychiatric disorder was 
aggravated by service beyond normal 
progression?

c)  If the answer to these questions is 
no, whether it is as least as likely as 
not that any acquired psychiatric 
disorder is causally related to or 
aggravated by his service connected 
residuals of the fracture of the left 
tibia?

The psychiatric examiner's attention is 
directed to the May 1994 statement from 
R. Zidelis, M. D.  A complete rational of 
any opinion expressed should be included 
in the examination report.

5.  The RO is requested to notify the 
veteran of 38 C.F.R. § 3.655 (1998) as it 
relates to the failure to report for a VA 
examination.

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  The RO should then readjudicate the 
issue in appellate status.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


